3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed October 27, 2021.

Claims 1,3-6,8-12 and 15-31 are pending. Claim 31 is new. Claim 25 has been amended. Claims 2,7,13 and 14 have been cancelled.

All prior rejections are maintained for the reasons set forth below.

Claims 29 and 30 stand allowed for the reasons set forth below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EPO on 12/15/16. It is noted, however, that applicant has not filed a certified copy of the European Patent Office 16204228.7 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, 

Claims 1,3-6,8-12,15,16,18-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie (US 6,551,362) as evidenced by Ayyangar (Action of Sodium Dithionite on Some Cationic Dyes, Indian Journal of Chemistry, Vol. 20B, September 1981, pp. 763-766) and Pubchem (Basic Blue 41) and Basacryl Red GL document.
Guthrie teaches dye solutions comprising Basic Blue 41, methosulfate anion (claimed dye III-1, Pubchem structure), Basic Red 18 chloride anion (claimed dye IIb-1, see Dye V of left column page 764 in Ayyangar for structure), Basacryl Red GL chloride anion (claimed dye IIa-1, see structure in Basacryl Red GL doc), and Basic Green 6 methosulfate ion (claimed dye I-1, see Dye X of left column page 765 in Ayyangar for structure). Guthrie teaches mixing of multiple dyes to form dye solutions (example 1, column 4). Guthrie teaches contacting aromatic polyamides such as Nomex with the dye mixture to color it (column 2, lines 40-65; column 6, lines 1-25).
Guthrie does not specifically teach the claimed concentrations of dyes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed dyes in a single mixture from the teachings of Guthrie as Guthrie teaches Basic Blue 41, Basic Red 18, Basacryl Red GL and Basic Green 6 are all effective cationic dyes used to color aromatic polyamides and Guthrie further teaches using mixtures of the dyes together. Arriving at the claimed dye compositions at the claimed concentrations from the teachings of Guthrie would be obvious as selection would be dictated by the desired shading and the dyes can be used 
Regarding the consisting essentially of limitation, the “consisting essentially of” language does not necessarily exclude the presence of additional dyes or components because “consisting essentially of” renders the composition open to the inclusion of unspecified ingredients which do not materially affect the basic and novel characteristics of the composition, see Exparte Davis et al. (Bd of Appeals), 80 USPQ 448. Applicants have not submitted factual evidence showing that the additional dyes or components materially affects the instant invention. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guthrie (US 6,551,362) as evidenced by Ayyangar (Action of Sodium Dithionite on Some Cationic Dyes, Indian Journal of Chemistry, Vol. 20B, September 1981, pp. 763-766) and Pubchem (Basic Blue 41) and Basacryl Red GL document and further in view of Bossard (US 3,770,371).
Guthrie is relied upon as set forth above.
Guthrie does not teach homogenizing the dye mixture.
Bossard teaches it is known to homogenize aqueous dye solutions of cationic dyes as standard practice mixing protocol (column 5, lines 5-26; column 2, lines 57-65).
. 

Allowable Subject Matter
Claims 29 and 30 are allowed because the prior art does not teach or fairly suggest using the dyes (IIc-1,2,3) in the compositions. 

Response to Arguments
Applicant's 1.132 Declaration filed October 27, 2021 is not sufficient to overcome the prior art of record, the data are for the 3 species of dyes listed in claims 10,24,25 and 31. The rest of the claims are much broader in scope and include additional or do not require all the claimed species. Regarding the concentrations of formula (I) 50-80%, formula (IIa) 30-10% and formula (III-1) 25 to 10%, the data only show a single endpoint for the increased lightfastness at 76.2 parts Basic Green 6 (I-1), 13.8 parts Basic Red 29 (IIa-1) and 10 parts Basic Blue 41 (III-1) so the data are not commensurate in cope with claims 10 and 24 which are directed towards any concentration and claims 25 and 31 which contain broader ranges. The examiner suggests applicant amend claims 25 and 31 to the ranges of 70-80% formula (I-1), 15-10% formula (II-a) and 10-15% formula (III-1) to be closer in range to what is shown for superior lightfastness in the declaration. If claim 25 is amended they will be allowable in independent form. Regarding claim 31, it 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761